DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/30/2022 has been entered. Claims 1 and 3-5 remain pending in the application.  Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 3/30/22.
Response to Arguments
Applicant's arguments, regarding the 35 USC 102 rejections of Claims 1 and 3-5 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the amendments to claim 1 are not taught by Robbins and Hirano (Page 6,  Para 4), the examiner disagrees, pointing out that Robbins side cover can be deflected to said opening to be displaced such that it is offset along said beveled edge and gravity allows the cover to move downwards in said holding position to lock the side wall to the peripheral wall (See the detailed description of the rejection of claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Robbins et al. (US Patent 5358135). 
Regarding claim 1, Robbins et al. discloses a side opening storage box (Fig. 1), comprising: 
a body (Fig. 1 enclosure 10A) comprising a top (Fig. 1 first side 18A), a bottom (Fig. 1 second side 22A) and a peripheral wall (Fig. 1 top 26A) ringed between said top (Fig. 1 first side 18A) and said bottom (Fig. 1 second side 22A), said peripheral wall (Fig. 1 top 26A) comprising an opening (Fig. 1 access holes 54A) and a holding portion (Fig. 1 second end 38, inclined surface 74, top 82) adjacent to said opening (Fig. 1 access holes 54A); and 
a side cover (Fig. 1 door 14a) comprising a positioning means (Fig. 3 latching end 90, latching member 122, inclined surface 142), and a pivot means (Fig. 3 hinge end 86, hinge pin 114), said pivot means (Fig. 3 hinge end 86, hinge pin 114) being movably pivoted to a position of said peripheral wall (Fig. 1 top 26A) corresponding to said opening (Fig. 1 access holes 54A) so that said side cover (Fig. 1 door 14a) is deflectable relative to said peripheral wall (Fig. 1 top 26A) to close or open on said opening (Fig. 1 access holes 54A) (Column 4, lines 48-51 hinge pin 114 may slide a rotate freely from a fully closed position shown in fig. 2 to fully open position shown in fig. 9), said positioning means (Fig. 3 latching end 90, latching member 122, inclined surface 142) being detachably connected to said holding means (Fig. 1 second end 38, inclined surface 74, top 82) (Column 5, lines 16-21 the latching member 122 engages the top 82 holding the door in the closed position), said positioning means (Fig. 3 latching end 90, latching member 122, inclined surface 142) comprising a hook (Fig. 3 latching member 122), said hook (Fig. 3 latching member 122) comprising a beveled edge (Fig. 3 inclined surface 142), said beveled edge (Fig. 3 inclined surface 142) facing the position corresponding to said holding portion (Fig. 1 second end 38, inclined surface 74, top 82);
wherein said side cover is deflected to said opening in such a manner as to be capable of being displaced (Fig 5) to a position at which said positioning means is offset along said beveled edge of said hook to said holding portion (Fig 5), until said side cover (Fig. 1 door 14a)  is closed at said opening of said peripheral wall (Fig 5), said side cover is moved downward naturally by gravity (Fig 5, gravity would cause side plate 14a to pivot 114 downwards) so that said positioning means is embedded in said holding portion to lock said side cover to said peripheral wall (Fig 3-4, When moved downwards the side cover is embedded in holding portion).
Regarding claim 3, Robbins et al. further discloses the side opening storage box as claimed in claim 1 (see above), wherein said peripheral wall (Fig. 1 top 26A) of said body (Fig. 1 enclosure 10A) comprises an elongated guide groove (Fig. 4 L-shaped retaining groove 58, first leg 62, second leg 66); said pivot means (Fig. 3 hinge end 86, hinge pin 114) is located in said elongated guide groove (Fig. 4 L-shaped retaining groove 58, first leg 62, second leg 66) and movable along said elongated guide groove (Fig. 4 L-shaped retaining groove 58, first leg 62, second leg 66) relative to said opening of said body (Fig. 1 enclosure 10A) (Column 4, lines 38-52, while in second leg 66 the hinge pin 114 may slide and rotate freely from a fully closed position shown in Fig. 2 to a fully open position shown in Fig. 9).
Regarding claim 4, Robbins et al. further discloses the side opening storage box as claimed in claim 1 (see above), wherein said side cover (Fig. 1 door 14a) is detachably installed on said peripheral wall (Fig. 1 top 26A) of said body (Fig. 1 enclosure 10A) (Column 4, lines 38-58 the door 14A must be moved to a selected position in order to be detached from the enclosure 10A). 
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Hirano et al. (US Patent 6409042 B1). 
Regarding claim 1, Hirano et al. discloses a side opening storage box (Fig. 1), comprising: 
a body (Fig. 1) comprising a top (see annotate Fig. 1), a bottom (see annotate Fig. 1) and a peripheral wall (see annotate Fig. 1) ringed between said top (see annotate Fig. 1) and said bottom (see annotate Fig. 1), said peripheral wall (see annotate Fig. 1) comprising an opening (Fig. 1 opening 7) and a holding portion (Fig. 1 lock hole 5b) adjacent to said opening (Fig. 1 opening 7); and 
a side cover (Fig. 1 closure body 8) comprising a positioning means (Fig. 1 end of body 8, lock pawl 8a) and a pivot means (Fig. 1 bearing arm 9, bearing portion 5a), said pivot means (Fig. 1 bearing arm 9, bearing portion 5a) being movably pivoted to a position of said peripheral wall (see annotate Fig. 1) corresponding to said opening (Fig. 1 opening 7) so that said side cover (Fig. 1 closure body 8) is deflectable relative to said peripheral wall (see annotate Fig. 1) to close or open on said opening (Fig. 1 opening 7) (Column 1, lines 31-39 closure body 8 is slidably supported by arm 9 whose one end is rotatably supported by a bearing portion 5a… By engaging lock pawl 8a to lock hole 5b, the opening 7 can be closed by the closure body 8 in a tightly closed state), said positioning means (Fig. 1 end of body 8, lock pawl 8a) being detachably connected to said holding portion (Fig. 1 lock hole 5b) (Column 1, lines 44-48 the lock pawl 8a of the closure body 8 is released from the lock hole 5b), said positioning means (Fig. 1 end of body 8, lock pawl 8a) comprising a hook (end of body 8, see annotate Fig. 1), said hook (end of body 8, see annotate Fig. 1) comprising a beveled edge (Fig. 1 lock pawl 8a), said beveled edge (Fig. 1 lock pawl 8a) facing the position corresponding to said holding portion (Fig. 1 lock hole 5b). 
wherein said side cover is deflected to said opening in such a manner as to be capable of being displaced (Fig A) to a position at which said positioning means is offset along said beveled edge of said hook to said holding portion (Fig A), until said side cover (Fig. 1 side cover 8)  is closed at said opening of said peripheral wall (Fig A), said side cover is moved downward naturally by gravity (Fig A, gravity would cause side plate 8 to pivot 5a downwards) so that said positioning means is embedded in said holding portion to lock said side cover to said peripheral wall (Fig 2, When moved downwards the side cover is embedded in holding portion).

    PNG
    media_image1.png
    479
    605
    media_image1.png
    Greyscale

Examiner annotated Fig 1 of Hirano
Regarding claim 4, Hirano et al. further discloses the side opening storage box as claimed in claim 1 (see above), wherein said side cover (Fig. 1 closure body 8) is detachably installed on said peripheral wall (see annotate Fig. 1) of said body (Fig. 1) (Column 1 lines 57-61 the closure body 8 may be broken. When broken, the closure body 8 is  detached).
Regarding claim 5, Hirano et al. further discloses the side opening storage box as claimed in claim 1 (see above), wherein said peripheral wall (see annotate Fig. 1) is provided with a metal reinforcement corresponding to the position of said side cover (Fig. 1 closure body 8) (Column 2, lines 2-4 the closure body can be reinforced by a sheet metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US Patent 5358135) in view of Hirano et al. (US Patent 6409042 B1).  
Regarding claim 5, Robbins et al. discloses the side opening storage box as claimed in claim 1 (see above). Robbins et al. fails to disclose wherein said peripheral wall is provided with a metal reinforcement corresponding to the position of said side cover. 
However, Hirano et al. teaches that the closure body 8 can be reinforced by a sheet metal (Column 2, lines 2-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robbins et al. with sheet metal, as taught by Hirano et al., so said peripheral wall is provided with a metal reinforcement corresponding to the position of said side cover for the purpose of reinforcement. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joseph et al. (US Pub. No. 2010/0006467) depicts a storage container with a detachable side cover in Fig. 13-17. 
Nolan (US Pub. No. 2011/0240639 A1) depicts a storage container with a hinge sliding in a slot in Fig. 12A-12I. 
Otsuki et al. (US Patent 5261122) depicts a housing and lid with a hinge that rotates and slides in Fig. 8a and 8b. 
Huang et al. (US Patent 9101086 B2) depicts a detachable access panel that rotates and slides in Figure 12 and 15 respectively. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733